Citation Nr: 0425634	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  03-14 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a gunshot wound to the right anterior thigh.  	


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to November 
1970, and from August 1971 to August 1973.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision dated October 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  


FINDING OF FACT

The right thigh wound residuals are no more than slightly 
disabling; the thigh scar is non-tender and non-adherent and 
less than 6 square inches in area.    


CONCLUSION OF LAW

The manifestations of the residuals of a gunshot wound to the 
right anterior thigh do not warrant a compensable rating.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part IV, § 4.73, 
Diagnostic Codes 5314, 7805 and §§ 3.321(b)(1), 4.55, 4.56 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App.  2004), 
it was in part held that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision (i.e., that of the RO) on a claim for VA benefits.  
In Pelegrini, it was also observed that VA must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  It was also held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.     

In this matter, the record indicates that the appellant has 
been fully apprised of what evidence would be necessary to 
substantiate his claim, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In specific compliance with Quartuccio, and in response to 
appellant's claim for an increased rating, the RO advised the 
appellant by letter dated in June of 2002 of the evidence 
that would substantiate the appellant's claim, and the 
responsibility for obtaining the evidence.  The appellant was 
later provided with a copy of the original rating decision 
dated in October 2002 setting forth the general requirements 
of then-applicable law pertaining to an increased rating for 
a leg injury.  This general advisement was then reiterated in 
a Statement of the Case dated in September 2003.  

Because the appellant had been continually apprised for 
approximately 14 months of the nature of substantiating 
evidence and his responsibility for obtaining it, the 
provisions of the VCAA as to notice have been satisfied.  See 
38 U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application).

The record further reflects that in an effort to ensure that 
all relevant evidence had been obtained within its previous 
advisements, the RO requested in July 2003 the appellant's 
service records, service medical records, and VA medical 
records.  38 U.S.C.A.§ 5103A (a),(b) and (c).  These records 
were then reviewed by the RO.        

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  


In sum, VA has satisfied its duties to inform and assist the 
appellant at every stage of this case.  Given the extensive 
development undertaken by the RO and the fact that the 
appellant has pointed to no other evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review.





The Merits of the Claim for an Increased Rating for Residuals 
of a Service-Connected Leg Injury

I.  Background:

The appellant sustained an in-service gunshot wound to his 
leg in 1970.  The wound was debrided under local anesthesia 
at an evacuation hospital in Vietnam.  The appellant was 
subsequently transferred to a US Naval Hospital in Japan.  
The narrative medical summary recorded there reported a 
tangential, 3-inch, transverse, clean, and open wound to the 
right anterior thigh.  

The treating physician noted that peripheral pulses of both 
legs were intact and that no neurological deficit was 
apparent.  The report further noted that the wound was again 
treated under local anesthesia and that it healed well 
without any evidence of reaction and infections.  At the time 
of the appellant's discharge from the hospital, the wound was 
reported to be completely healed.  The treating physician 
noted in summary that the appellant suffered no functional 
deficits, and was fit for duty.  

The appellant initially received a 10 percent disability 
rating for this injury after separating from the Marine Corps 
in November of 1970.  VA reduced this rating to 0 percent 
after the appellant again enlisted in 1971.  After separation 
following completion of his second tour of duty in 1973, VA 
reinstated the 10 percent rating. 
In 1982, following a VA medical examination, VA reduced the 
appellant's disability rating to 0 percent.  

The appellant now claims that he still suffers residuals from 
the leg injury.  For the third time since 1982, he is asking 
for an increased disability rating.

Pursuant to his request, the appellant was accorded a 
Compensation and Pension medical examination in July 2002.  
There the examiner found an 8-centimeter scar that had healed 
normally, with normal pigmentation, and without inflammation, 
edema, tenderness, adherence, keloid formation or skin loss, 
whose texture was normal without ulceration, breakdown, 
elevation, or depression of the skin.  

Pursuant to radiographic and range of motion testing of the 
right leg and knee conducted by the VA examiner, the relevant 
muscle group, right knee, and femur were each found to be 
normal.  


II.  Analysis:

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life.  This is done by comparing 
symptomatology with the criteria set forth in the schedule 
for rating disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in civilian earning capacity resulting from 
disease and injury, and from consequent residual conditions.  
Generally, the degree of disability specified is considered 
adequate to compensate for loss of working time, for 
exacerbation, or for illness proportionate to the severity of 
the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

The Code of Federal Regulations provides separate diagnostic 
codes that identify the various disabilities and the criteria 
for specific ratings.  The Code specifically provides the 
diagnostic codes relevant to the appellant's case - knee and 
leg injuries, skin damage resulting in scar tissue, and 
muscular damage from thigh injuries.  See 38 C.F.R. 4.71(a), 
4.118, and 4.73; see also 38 C.F.R. 4.56.  

Regarding knee and leg injuries, the Code assigns a 10 
percent disability rating where extension of the knee is 
limited to 10 degrees and where knee flexion is limited to 45 
degrees.  38 C.F.R. 4.71(a).  In this matter, the appellant's 
physical and radiographic examinations proved unremarkable.  
Neither showed fractures, dislocations, bone or joint 
diseases, abnormal meniscal calcifications, nor free fluid in 
the suprapatellar bursa.  The treating VA physician noted, 
moreover, that the appellant's right knee extends to 0 
degrees and flexes to 130 degrees.  Given these results, the 
appellant would not be entitled to an increased rating from 0 
percent to 10 percent under this diagnostic code.  

Regarding scar tissue, a 10 percent rating is warranted where 
moderate disfigurement of scarring is present, where scarring 
is poorly nourished with ulceration, or where scarring is 
tender and painful on objective demonstration.  38 C.F.R. 
4.118.  Here, the VA medical examination found an 8-
centimeter scar that had healed normally, and which had 
normal pigmentation.  There was no inflammation, edema, 
tenderness, adherence, keloid formation, or skin loss.  The 
texture was normal without ulceration, breakdown, elevation, 
or depression of the skin.  In short, the physician concluded 
that there was minimal disfigurement from the scar, and the 
color of the scar was normal compared to other areas of the 
appellant's skin.  Given these results, the appellant would 
not be entitled to an increase rating under this diagnostic 
code.  

Regarding muscular damage from the thigh injury, a 10 percent 
rating is warranted where "moderate" disability exists in 
the injured area.  38 C.F.R. 4.73.  The Code finds moderate 
disability of muscles where there is a "through and through 
or deep penetrating wound ..." and where "residuals of 
debridement, or prolonged infection" is found.  38 C.F.R. 
4.56(2)(i).  By contrast, the Code defines "slight" 
disability of the muscles where a "[s]imple wound of muscle 
without debridement or infection" is found.  

The preponderance of the evidence shows that he does not now 
suffer from a "loss of power" or from "weakness, lowered 
threshold of fatigue, fatigue pain, impairment of 
coordination and uncertainty of movement."  38 C.F.R. 
4.56(c).  In fact, the appellant's VA physician noted that 
the affected muscle group was without clinical consequence 
and the physical examination of the muscles was normal, and 
no residuals of debridement were reported  This conclusion 
was supported by normal radiographic test results of the 
right femur, which showed quadriceps and patellar tendons 
intact, and normal soft tissues.  Given these results, the 
appellant would not be entitled to an increase rating under 
this diagnostic code.  Rather, a 0 percent rating is 
warranted here because the appellant now suffers only a 
"slight" disability of the relevant muscle group, or a 
disability where the wound is superficial in nature with 
brief treatment and return to duty.  See 38 C.F.R. 
4.56(d)(1).    

In sum, the record demonstrates that the appellant suffered 
an in-service gunshot wound to his right thigh in 1970 and 
that, as a result of this injury, a well-healed scar shows on 
his right thigh.  The record also demonstrates that the 
appellant's entire leg is now virtually normal.  The Board 
therefore concludes that the preponderance of the evidence is 
against the veteran's claim for entitlement to an increased 
rating for residuals of a leg injury.  See 38 U.S.C.A. § 
5107(b). For essentially the same reasons, entitlement to an 
extraschedular rating is not in order in the absence of 
marked interference with employment or frequent periods of 
hospitalization.


ORDER

Entitlement to a compensable rating for residuals of a 
gunshot wound of the right anterior thigh is denied.




	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



